DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Clair on 8/1/21.
The application has been amended as follows: 
Regarding claim 2, “An elastomeric” has been amended to –The elastomeric--

Regarding claim 4, “An elastomeric” has been amended to –The elastomeric—

Regarding claim 10, “An elastomeric” has been amended to –The elastomeric—

Regarding claim 12, “An elastomeric irrigation drip emitter according to claim 11” has been amended to –The elastomeric irrigation drip emitter according to claim 10—
Allowable Subject Matter
Claims 1, 2, 4-6, 8-10, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, teach, or fairly suggest a drip irrigation emitter being of a unitary elastomeric body having an inlet, PR portion, PC portion, and outlet, wherein the PC portion defined at least two angled walls extending toward each other to intersect, and the inlet is positioned to define at least one recess that forms a depression in an exterior surface of the emitter to allow the at least two angled walls to move between their first and second positions in combination with the rest of the claim limitations as a whole.   Therefore, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752